Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3, 5, 6, 8-11, 13 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Thirstrup et al. (US 20100030167 A1), Carrubba (US 20170360592 A1) and Sauerland et al. (US 7066919 B1) are the closest prior art of record.
Thirstrup teaches a base plate comprising an adhesive layer, electrode assembly and monitor interface but fails to teach several specific features, alone or in combination, which are claimed in the instant application. The electrode assembly is coupled to the concentric rings of Thirstrup and altering the device of Thirstrup to fit the required arrangement would significantly alter the device of Thirstrup beyond what is reasonable. The coupling part of Thirstrup is fixed relative the top layer but does not possess a movable portion. While this feature may be easily incorporated from similar devices, the combination of these features and their arrangement are not taught by Thirstrup.
Carrubba teaches the releasable coupling Thirstrup failed to teach, but fails to address the features above, alone or in combination.
Sauerland teaches a removable monitor device but also fails to teach or suggest the features above, alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781